Appeal by employer and insurance carrier from an award made by the Workmen’s Compensation Board to the Rehabilitation Fund and the Fund for Reopened Cases. The decedent employee left no dependents. While engaged in the regular course of his employment he suffered an injury to the third finger of his right hand. Thereafter infection developed and he was admitted to the Harlem Hospital. While there he developed delirium tremens and died of that condition. There was proof in the record that the decedent was an alcoholic but this fact was not discovered in the hospital until he developed delirium tremens. There is also medical testimony to the effect that failure to give him alcohol, while being treated for the finger condition, was the cause of the development of delirium tremens. Thus decedent’s death was related to the accident. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Heffermm, Bergan and Coon, JJ., eoncur; Deyo, J,, dissent*.